This cause being a companion one to No. 10626, Willie Mihovil v. Norfleet Hill, Sheriff of Harris County, Tex. Civ. App. 118 S.W.2d 615, comes here on the same state of facts; the only difference being that in this cause the same appellant was refused a temporary injunction by the 61st District Court as against the State of Texas on identical facts, whereas in the other one he was refused a mandatory writ of injunction against the Sheriff of Harris County.
The cause now at bar has, as stated, been brought here upon the same state of facts as was No. 10626, but without briefs or arguments from either side; no reason having been presented for a different decision in this instance than was made on the other one by the judgment of affirmance, this day entered therein, a like order will now be entered upon this appeal, the opinion filed upon the other record serving the same office upon this one. Judgment affirmed.
Affirmed.
PLEASANTS, C. J., absent.